DETAILED ACTION
This communication is in respond to applicant’s amendments filed on January 28, 2021. Claims 1-17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.

Response to Amendment
The amendment filed 01/28/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Amended claims 1, 7 and 12 each recites “a brain pattern sequence that is related to a cognitive puzzle”, this limitation is not supported by the original disclosure. The specification does not provide disclosure regarding a cognitive puzzle. The corresponding paragraph 20 described brain activity related to cognitive tasks but does not describe any “puzzle”.  
Applicant is required to cancel the new matter in the reply to this Office Action.
Response to Arguments
Applicant's arguments with respect to claims have been fully considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claims 1, 7 and 12 each recites “a brain pattern sequence that is related to a cognitive puzzle”, this limitation is not supported by the original disclosure. The specification does not provide disclosure regarding a cognitive puzzle. The corresponding paragraph 20 described brain activity related to cognitive tasks but does not describe any “puzzle”. For the following rejection, this limitation is interpreted as “a brain pattern sequence that is related to a cognitive task”, in light of Applicant’s disclosure.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,482,227 in view of US PG-PUB No. 2017/0325720 A1 to Hasegawa et al. (hereinafter Hasegawa). With respect to the claims 1-17 of the instant application, please refer to the following table, which illustrates the obvious and anticipatory relationship of the claim limitations at issue:
Instant application
US Pat. No. 10,482,227
1. A computer-implemented authentication method, the method comprising: 




matching a brain pattern sequence with a predetermined password to allow access to a system, 





wherein the brain pattern sequence is calculated by analyzing a signal slope of a slope threshold of the brain activity to determine a timing and a duration of the brain activity,


further comprising outputting a result of the analyzing the signal slope to a device that is locked via the predetermined password.

decoding brain activity into a brain pattern sequence as an entry for a password into a locked device; applying brain dialogue to interact with a user while the user is entering the brain pattern sequence; matching the brain pattern sequence with a predetermined password to allow access to a system; and embedding an alarm module which activates when the user is under a threat as determined by the brain pattern sequence matching a security password 
(claim 1)...
decoding brain activity into a brain pattern sequence as an entry for a password into a locked device...

2. The computer-implemented method of claim 1, wherein the brain activity is received via electroencephalography (EEG) of which is processed into a time domain feature, a frequency domain feature, a spatial domain feature, and a signal slope, wherein the brain activity is classified into user actions associated with the time domain feature, the frequency domain feature, the spatial domain feature, and the signal slope, and wherein the classified brain activity is matched with the predetermined password based on a threshold error compared to the time domain feature, the frequency domain feature, the spatial domain feature, and the signal slope of the brain activity.

4. The computer-implemented method of claim 1, wherein the brain pattern sequence comprises an element of a plurality of types of brain activity.
4. The computer-implemented method of claim 1, further comprising combining multi-mode brain activities to confirm the brain pattern sequence.
5. The computer-implemented method of claim 1, further comprising combining multi-mode brain activities to confirm the brain pattern sequence.
5. The computer-implemented method of claim 1, wherein the brain pattern sequence comprises a multi-sequence brain pattern sequence of which a user will obtain authorization directly if a recognition accuracy of a first brain activity is greater than a predetermined threshold to proceed to a next sequence of the multi-sequence brain pattern sequence, and wherein a time domain feature, a frequency domain feature, a spatial domain feature, and a signal slope of each brain activity are distilled and combined.
7. The computer-implemented method of claim 1, wherein the brain pattern sequence comprises a multi-sequence brain pattern sequence of which a user will obtain authorization directly if a recognition accuracy of a first brain activity is greater than a predetermined threshold to proceed to a next sequence of the multi-sequence brain pattern sequence, and wherein a time domain feature, a frequency domain feature, a spatial domain feature, and a signal slope of each brain activity are distilled and combined.
6. The computer-implemented method of claim 1, embodied in a cloud-computing environment.
9. The computer-implemented method of claim 1, embodied in a cloud-computing environment.
7. A computer program product for authentication, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform: 




matching a brain pattern sequence with a predetermined password to allow access to a system, 





wherein the brain pattern sequence is calculated by analyzing a signal slope of a slope threshold of the brain activity to determine a timing and a duration of the brain activity,

further comprising outputting a result of the analyzing the signal slope to a device that is locked via the predetermined password.

matching the brain pattern sequence with a predetermined password to allow access to a system; and embedding an alarm module which activates when the user is under a threat as determined by the brain pattern sequence matching a security password as the predetermined password, wherein a signal is sent to a third-party when the alarm module activates as a result of the threat, and wherein the decoding deducts the brain pattern sequence by analyzing a signal slope of a slope threshold the brain activity to determine a timing and a duration of the brain activity.
(claim 10)...
decoding brain activity into a brain pattern sequence as an entry for a password into a locked device...



13. The computer program product of claim 10, wherein the brain pattern sequence comprises an element of a plurality of types of brain activity.
10. The computer program product of claim 7, further comprising combining multi-mode brain activities to confirm the brain pattern sequence.
14. The computer program product of claim 10, further comprising combining multi-mode brain activities to confirm the brain pattern sequence.
11. The computer program product of claim 7, wherein the brain pattern sequence comprises a multi-sequence brain pattern sequence of which a user will obtain authorization directly if a recognition accuracy of a first brain activity is greater than a predetermined threshold to proceed to a next sequence of the multi-sequence brain pattern sequence, and wherein a time domain feature, a frequency domain feature, a spatial domain feature, and a signal slope of each brain activity are distilled and combined.
16. The computer program product of claim 10, wherein the brain pattern sequence comprises a multi-sequence brain pattern sequence of which a user will obtain authorization directly if a recognition accuracy of a first brain activity is greater than a predetermined threshold to proceed to a next sequence of the multi-sequence brain pattern sequence, and wherein a time domain feature, a frequency domain feature, a spatial domain feature, and a signal slope of each brain activity are distilled and combined.
12. An authentication system, said system comprising: a processor; and a memory, the memory storing instructions to cause the processor to perform: 




matching a brain pattern sequence with a predetermined password to allow access to a system, 





wherein the brain pattern sequence is calculated by analyzing a signal slope of a slope threshold of the brain activity to determine a timing and a duration of the brain activity,

further comprising outputting a result of the analyzing the signal slope to a device that is locked via the predetermined password.

(claim 18)...
decoding brain activity into a brain pattern sequence as an entry for a password into a locked device...


wherein the brain activity is received via electroencephalography (EEG) of which is processed into a time domain feature, a frequency domain feature, a spatial domain feature, and a signal slope, wherein the brain activity is classified into user actions associated with the time domain feature, the 

4. ...  wherein the brain pattern sequence comprises an element of a plurality of types of brain activity.
15. The system of claim 12, further comprising combining multi-mode brain activities to confirm the brain pattern sequence.
5. ....further comprising combining multi-mode brain activities to confirm the brain pattern sequence.
16. The system of claim 12, wherein the brain pattern sequence comprises a multi-sequence brain pattern sequence of which a user will obtain authorization directly if a recognition accuracy of a first brain activity is greater than a predetermined threshold to proceed to a next sequence of the multi-sequence brain pattern sequence, and wherein a time domain feature, a frequency domain feature, a spatial domain feature, and a signal slope of each brain activity are distilled and combined.
7. ....wherein the brain pattern sequence comprises a multi-sequence brain pattern sequence of which a user will obtain authorization directly if a recognition accuracy of a first brain activity is greater than a predetermined threshold to proceed to a next sequence of the multi-sequence brain pattern sequence, and wherein a time domain feature, a frequency domain feature, a spatial domain feature, and a signal slope of each brain activity are distilled and combined.
17. The system of claim 12, embodied in a cloud-computing environment.
9.....embodied in a cloud-computing environment.


that is related to a cognitive puzzle (the cognitive puzzle is interpreted as cognitive task in light of applicant’s disclosure), however, in an analogous art in user authentication using measured brain activity, Hasegawa disclosed performing authentication based on brain pattern sequence that is related to a cognitive task (Hasegawa, par 0025, “...the brain waves obtained by the electroencephalograph may be brain waves related to a cognitive task for selecting the target”, also par 0049, “target selection task” corresponds to a cognitive task/puzzle); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of the US Pat. No. 10,482,227 to implement the detecting brain wave signals generated based on cognitive tasks as disclosed by Hasegawa, in order to ensure accurate capturing of brain activity corresponds to authorized user. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, 9-10, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US PG-PUB No. 2016/0210407 A1 to Hwang et al. (hereinafter Hwang) in view of US PG-PUB No. 2017/0325720 A1 to Hasegawa et al. (hereinafter Hasegawa) and US PG-PUB No. 2009/0099627 A1 to Molnar et al., hereinafter Molnar).
As per claim 1, Hwang disclosed a computer-implemented authentication method, the method comprising: 

wherein the brain pattern sequence is calculated by analyzing a signal of the brain activity to determine a timing and a duration of the brain activity (Hwang, par 0076, “values of amplitude in a time domain, power in a frequency domain, or power for each time from measured brainwave signals and determine a user's status based on the values”);
and output a result of analyzing the signal of the brain activity to a device that is locked via the predetermined password (Hwang, Fig. 15, and par 0168, Fig. 15 teaches an example of using brainwave to unlock a smartphone, the brainwave sequence that unlocks the screen corresponds to a password entry);
Hwang does not explicitly disclose the brain pattern sequence being related to a cognitive puzzle (the cognitive puzzle is interpreted as cognitive task in light of applicant’s disclosure), however, in an analogous art in user authentication using measured brain activity, Hasegawa disclosed performing authentication based on brain pattern sequence that is related to a cognitive task (Hasegawa, par 0025, “...the brain waves obtained by the electroencephalograph may be brain waves related to a cognitive task for selecting the target”, also par 0049, “target selection task” is a cognitive task); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Hwang to incorporate the detecting brain wave signals generated based on cognitive tasks as 
Hwang does not explicitly disclose analyzing a signal slope of a slope threshold of the brain activity and the output result to device being result of the analyzing the signal slope, however, in an analogous art in capturing brain activity from EEG signal, Molnar disclosed analyzing a signal slope of a slope threshold of the brain activity to determine a timing and a duration of the brain activity (Molnar, par 0087-0088, “...the EEG signals may be analyzed for a particular relationship of the voltage or current amplitude of the EEG waveform to a threshold value, temporal correlation or frequency correlation with a template signal, or combinations thereof... As another example, a slope of the amplitude of the EEG signal over time or timing between inflection points or other critical points in the pattern of the amplitude of the EEG signal over time may be compared to trend information....”), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Hwang to incorporate the EEG signal analysis as disclosed by Molnar, it order to accurately capture the brain activity data pattern. 

As per claim 3, Hwang-Hasegawa-Molnar disclosed the computer-implemented method of claim 1, wherein the brain pattern sequence comprises an element of a plurality of types of brain activity (Hwang, par 0072, e.g. measured EEG signals as one type, “Brainwaves may be measured via ECG, EOG, EMG, and EKG as well as EEG”).

As per claim 4, Hwang-Hasegawa-Molnar disclosed the computer-implemented method of claim 1; Hwang further disclosed multiple modes of brain activities each may be used for authentication (Hwang, Fig. 15, ref#1510, 1520), but does not explicitly disclose the combining 

Claims 7, 9 and 10 recite substantially the same limitations as claims 1, 3 and 4, respectively, in the form of a computer program product for implementing the corresponding method, therefore, they are rejected under the same rationale.

Claims 12, 14 and 15 recite substantially the same limitation as claims 1, 3 and 4, in the form of an authentication system implementing the corresponding method, therefore, they are rejected under the same rationale.

Claims 2, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Hasegawa and Molnar as applied to claim 1 above, and further in view of US PG-PUB No. 2011/0159467 A1 to Peot et al. (hereinafter Peot).
As per claim 2, Hwang-Hasegawa-Molnar disclosed the computer-implemented method of claim 1, wherein the brain pattern sequence is deducted from brain activity received via electroencephalography (EEG) of which is processed into a time domain feature, a frequency domain feature, and a signal slope, wherein the brain activity is classified into user actions 
Hwang does not explicitly disclose measuring or extracting feature/data of a spatial domain of EEG signals, however, in analogous art in brain-computer interactions, Peot disclosed extracting spatial features of EEG signals (Peot, par 0088, features extractors extract feature from EEG data, and the “…features may be time-domain features such as amplitude, frequency-domain features such as power, spatial domain or independent components or combinations thereof”), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Hwang to further incorporate additional feature extractions such as the spatial domain feature extraction as disclosed by Peot, in order to obtained more accurate identification result.



Claim 13 recites substantially the same limitation as claim 2, in the form of an authentication system implementing the corresponding method, therefore, it is rejected under the same rationale.

Claims 5, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Hasegawa and Molnar as applied to claims 1 and  5 above, and further in view of Peot.
As per claim 5, Hwang -Hasegawa-Molnar-Peot disclosed the computer-implemented method of claim 1, wherein the brain pattern sequence comprises a multi-sequence brain pattern sequence of which a user will obtain authorization directly if a recognition accuracy of a first brain activity is greater than a predetermined threshold to proceed to a next sequence of the multi-sequence brain pattern sequence (Hwang, Fig. 15, ref#1510, 1520, different modes of brain activities; and Hasegawa, par 0027, “…an authentication method using brain waves, the method including measuring brain waves of a person to be authenticated which are caused by a plurality of stimulus events”, a combination (i.e. multi-sequence) of measured brain waves correspond to a plurality of stimulus events; the reasons of obviousness have been noted in the rejection of claim 4 above and applicable herein), and wherein a time domain feature, a frequency domain feature, a spatial domain feature, and a signal slope of each brain activity are distilled and combined  (Hwang, par 0028, 0076, 0119, time domain and frequency domain feature extraction, and Peot, par 0088, spatial domain feature extraction, Molnar, par 0088, 

Claim 11 recites substantially the same limitations as claim 5, in the form of a computer program product for implementing the corresponding method, therefore, it is rejected under the same rationale.
Claim 16 recites substantially the same limitation as claim 5, in the form of an authentication system implementing the corresponding method, therefore, it is rejected under the same rationale.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Hasegawa and Molnar as applied to claim 1 above, and further in view of US PG-PUB No. 2014/0228701 A1 to Chizeck et al. (hereinafter Chizeck).
As per claim 6, Hwang-Hasegawa-Molnar disclosed the computer-implemented method of claim 1; Hwang does not explicitly disclose a cloud-computing environment, however, in an analogous art in authentication of user utilizing biometric information, Chizeck disclosed the brain-computer interface being used in a cloud-computing environment (Chizeck, par 0107, network-based or cloud service application); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Hwang to extent the brain-computer interface to different computing environment as disclosed by Chizeck, such implementation would increase the application of biometric / brain activity based authentication technology and therefore would be more desirable. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440.  The examiner can normally be reached on 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINGLAN E EDWARDS/Primary Examiner, Art Unit 2491